Citation Nr: 9907144	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-05 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured left tibia and fibula, with arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to June 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1993 rating decision 
by the Winston-Salem, North Carolina RO.  This case was 
before the Board in March 1996 and March 1997 when it was 
remanded for additional development.  In December 1997, the 
rating for the veteran's service-connected left leg 
disability was increased from 10 percent to 20 percent and 
the appeal was continued.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected left ankle disability is 
currently manifested by marked pain and marked limitation of 
motion without ankylosis.


CONCLUSION OF LAW

The veteran's service-connected left ankle disability is 30 
percent disabling according to applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, to 
include § 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was treated for a fractured left ankle during 
service.  X-rays following service revealed: a slight 
roughening of the articular surface of the left tibia with 
sharpening of the articular margins consistent with traumatic 
arthritis; evidence of an old healed fracture of the lower 
third of the left fibula; and some periosteal thickening over 
the left medial malleolus.  In October 1979, the RO granted 
service connection for residuals of a fractured left tibia 
and fibula with traumatic arthritis, evaluated as 20 percent 
disabling.  By rating decision dated in August 1981, the 
evaluation for the veteran's service-connected left ankle 
disability was increased from 20 percent to 30 percent.  By 
rating decision dated in June 1983, the evaluation for the 
veteran's service-connected left ankle disability was reduced 
from 30 percent to 10 percent.

In October 1992, the veteran submitted a claim for an 
increased rating, noting a progressive worsening of his left 
ankle disability.

A VA outpatient treatment report dated in November 1992 notes 
the veteran's complaints to include pain in his left ankle.  
Examination revealed tenderness over the distal fibula, and 
decreased range of motion in dorsiflexion and plantar 
flexion.  Diagnosis was post-traumatic degenerative joint 
disease of the left ankle.

A March 1993 VA examination report notes the veteran's 
complaints to include pain and swelling in the left ankle.  
The veteran stated that he is unable to participate in any 
sports and must wear a special shoe in order to accommodate 
the left ankle.  Examination revealed no evidence of left 
calf atrophy.  Range of motion of the left ankle was 10 
degrees of dorsiflexion and 30 degrees of plantar flexion.  
There was some subtalar motion without pain, with 
dorsiflexion and plantar flexion very significant to the 
patellar crepitus.  X-rays of the left ankle revealed an old 
healed fracture of the distal fibula.  The fracture fragments 
were healed in a good position and alignment.  Osteoarthritic 
changes involving the left ankle were also noted.  Diagnosis 
was status post-left tibia and fibula distal fracture treated 
with cast immobilization, now with post-traumatic arthritis.  
The examiner stated that x-rays revealed "worsening 
arthritis of the tibiotalar joint when compared to the films 
[taken in] 1983."

The evidence of record indicates that pursuant to the Board's 
1996 remand, the RO requested that the veteran furnish the 
names and addresses of all his treating physicians since 
1993.  In a statement received by the RO in August 1996, the 
veteran stated that he has no insurance has not been able to 
afford to see a doctor.

The veteran underwent a VA examination in September 1996.  
The examination report notes the veteran's complaints of 
swelling, limping and soreness.  Upon examination of the left 
ankle, no swelling or deformity was noted.  Range of motion 
was 10 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  There was no angulation, false motion or 
shortening.  There was no interarticular involvement.  X-rays 
revealed minimal evidence of degenerative joint disease.  
Diagnosis was status post fracture of the left tibia and 
fibula with minimal degenerative joint disease.

The RO, finding the September 1996 VA examination to be 
inadequate for rating purposes, requested another VA 
examination, which was conducted in December 1996.  The 
examination report notes the veteran's complaints of 
occasional aching, swelling and stiffness in the left ankle.  
Examination revealed no swelling or tenderness in the left 
ankle.  On palpation, there was no crepitus in the left 
ankle.  The veteran had no pain or discomfort associated with 
flexing or extending the ankle.  Range of motion was noted as 
15 degrees of flexion to 30 degrees of extension.  The 
veteran had discomfort against forced resistance in both 
flexion and extension of the ankle, more in the extreme of 
extension of plantar flexion than in dorsiflexion.  Testing 
revealed 3/5 strength on dorsiflexion of the left ankle.  The 
examiner noted that the veteran had reduction in strength of 
left dorsiflexion compared with the right.  He further noted 
that the veteran had no difficulty in: standing on his heels, 
rather prolonged standing on his toes, or tandem walking.  X-
rays revealed a healed fracture of the distal fibula, minimal 
arthritic changes, and no acute abnormality.  Diagnosis was 
healed fracture of the left tibia and fibula with minimal 
degenerative joint disease.

The evidence of record indicates that pursuant to the Board's 
1997 remand, the veteran underwent a VA special joints 
examination in November 1997.  The examination report notes 
the veteran's complaints of pain in his left ankle, 
especially after being on his feet for a long period of time.  
He stated that his left ankle disability has gradually gotten 
worse over the years since service.  Examination of the left 
ankle revealed no particular areas of tenderness and no 
particular abnormality relative to increased size.  In 
reporting limitation of motion, the examiner stated:  "The 
movement of the ankle is extremely limited.  Dorsiflexion 
without pain is 18 degrees of flexion plantarwise and plantar 
flexion is limited to 32 degrees plantarwise meaning the 
movement of the foot without pain is only 14 degrees".  The 
veteran was unable to stand on his toes on his left foot.  
The veteran was unable to do a deep knee bend because that 
would strain his ankle.  The left calf measured 13 ? inches, 
while the right calf measured 14 1/2 inches.  Valgus and varus 
of the calcaneus was in the midline and the veteran could not 
laterally or medially flex the ankle well.  

X-rays revealed sclerosis and irregularity in the left distal 
fibula, suggesting previous trauma.  The ankle mortis was 
intact.  Minimal plantar calcaneal spur formation was noted.  
The diagnoses included fracture of the left ankle involving 
the fibula and tibia with heel spurs, arthritis, marked 
limitation of motion, and marked pain both due to the 
veteran's service-connected left ankle disability and the 
calluses on his feet.  The examiner stated that "[f]urther 
examination relative to the Deluca memo would be 
speculation."

Analysis

The veteran contends that his service-connected left ankle 
disability is more disabling than currently evaluated.  
Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veteran is currently assigned a rating of 20 percent 
under Diagnostic Code 5262, impairment of the tibia and 
fibula.  Under the applicable criteria, a 20 percent 
evaluation is warranted for malunion of the tibia and fibula 
with moderate knee or ankle disability.  A 30 percent 
evaluation requires malunion of the tibia and fibula with 
marked knee or ankle disability.  A 40 percent evaluation 
requires nonunion of the tibia and fibula, with loose motion, 
and requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  It is noted that dorsiflexion of the ankle to 20 
degrees is considered full and plantar flexion to 45 degrees 
is considered full.  See 38 C.F.R. § 4.71, Plate II.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 
C.F.R. §§ 4.40, 4.45 (1998) were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1998), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  In this case, the veteran does have 
significant functional loss as demonstrated by the objective 
findings of record.  For instance, the disability does 
involve significant pain and limitation of motion with the 
most recent examination showing that the veteran only had 14 
degrees of painless motion of the ankle.  While there was 
more motion possible, this was accompanied by pain.  
Moreover, on examination in September 1996, weakness of the 
left ankle was found as compared to the right and on the more 
recent examination, the veteran was unable to stand on the 
toes of his left foot.  The pain and limitation of motion on 
the latest examination was characterized as marked.  Under 
such circumstances, it appears that the functional 
limitations imposed by the fracture residuals would be 
consistent with marked ankle disability, thereby warranting a 
30 percent rating.  

Consideration has also been given to the question of whether 
an even higher rating would be assignable; however, x-rays 
have not demonstrated nonunion of the fracture, nor has loose 
motion ever been mentioned.  Accordingly, the requirements 
for a 40 percent rating under Code 5262 have not been met.  

With respect to limitation of motion, it is noted that Code 
5271 provides a maximum rating of 20 percent for limitation 
of motion, which is less than the 30 percent rating now in 
effect.  Under Code 5270 ankylosis of the ankle may be rated 
at 40 percent when the ankle is ankylosed in plantar flexion 
at more than 40 degrees, or in dorsiflexion at more than ten 
degrees or with abduction, adduction, inversion or eversion 
deformity.  Lesser evaluations are provided for ankylosis in 
other positions.  In this case, however, the veteran does 
have motion of the ankle and while it is limited, there is no 
evidence of ankylosis.  Although the VA examiner in 1997 was 
requested to assess the degree of the veteran's functional 
loss, if any, due to pain, weakened movement, excess 
fatigability, or incoordination, and to express these factors 
in terms of additional loss of motion or ankylosis, the 
examiner concluded that he was unable to comment on such 
DeLuca considerations without resort to pure speculation.  In 
other words, it is clear that the examiner thought that such 
as assessment was not feasible.  Under the circumstances, the 
Board concludes that, while the evidence does support a 
rating of 30 percent, the preponderance of the evidence is 
against the claim for a rating greater than 30 percent for 
the veteran's service-connected left ankle disability.

It is noted that the veteran has requested a separate 10 
percent evaluation for traumatic arthritis of the left ankle.  
The VA General Counsel has specifically held that arthritis 
and instability of a joint may be rated separately.  
VAOPGCPREC 23-97 (July 1, 1997).  In this case, however, 
recent VA examinations have not shown any evidence of 
subluxation or instability in the left ankle as to warrant a 
separate rating.  The 30 percent rating assigned above under 
Code 5262 is based on disability of the ankle.  To assign a 
separate rating for limitation of motion under such 
circumstances would violate the prohibition against 
pyramiding.  See 38 C.F.R. § 4.14.


ORDER

Entitlement to a rating of 30 percent for residuals of a 
fractured left tibia and fibula, with arthritis is granted, 
subject to regulations governing awards of monetary benefits.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


